DETAILED ACTION

Election/Restrictions

The applicant elected Group V: Figs. 9 and 10. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/08/21.
The applicant’s representative has again failed to address that “the reply [to the restriction requirement] must also identify the claims readable on the elected species” (See restriction requirement, 07/08/21).

Claims 56-58 and 66, are not drawn to Figures 9 and 10, as they do not show “a second focusing structure…on the second side of the substrate”.  Thus these claims are withdrawn.  Claim 66 depends from claim 57.
Claim 60 is drawn to a diffractive lens, which is not embodied in the elected Figures (rather a refractive lens).
Claims 61-62 and 65 are drawn to a reflective layer, which is not embodied in the elected Figures.
Claim 68 is drawn to a diffraction grating on the image element, which is not embodied in the elected Figures.

The traversal is not persuasive.  The actual traversal to the restriction is unclear, but appears to focus on the independent claim 54 being alleged generic.  This is clearly not the case, however, as the recitation “the topography of the image element is raised..” is drawn to only some of the embodiments.   Furthermore, although not argued, this is not the special technical feature, as this is not an inventive feature (See rejection below).
An interview was held with the applicant’s representative, who expressed consternation over the amount of claims removed by the examiner on the previous election requirement of the parent application.  The identification of claims that are encompassed by the elected group of Figures is the responsibility of the applicant, however, the Examiner was again required to identity the claims that read on the species.   In the future, to avoid the withdrawal of many claims, the applicant could select a Figure group which encompasses more of the dependent claims, or else amend the claims to better reflect the elected Figures.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 54-55, 59, 63-64, 67, and 69-71, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jordan (US 2014/0367957).
In respect to claims 54-55, 59, and 63-64, Jordan discloses a micro-optic device comprising: a substrate having a first and second side; a plurality of image elements and a plurality of focusing elements (refractive), causing light to be focused or diverged from a real or imagery point; wherein the first image element and first focusing elements are integrated into a unitary structure 151 (0092-0093; Fig. 15); the topography of the image elements are raised above the concave structure of adjacent focusing element (Fig. 15), such as to be sampled and project a moiré image (Abstract).
In respect to claims 67 and 69, Jordan discloses parabolic profiles forming the focusing elements (Figs. 15-16).
In respect to claims 70 and 71, Jordan discloses incorporating the device into a thread which is placed into a document (0116).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhang (US 2018/0196166), Cape et al. (US 9,873,281), and Commander et al. (US 2013/0044362).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637